LEDDY, J.
The questions relied upon by plaintiffs in error for a reversal of the judgment rendered against them by the trial court appear to have been given a most thorough consideration by the Court of Civil Appeals. 28 S.W.(2d) 584. Three opinions were prepared and filed by that court. The majority opinion affirming the judgment of the trial court was written by Justice Lane. A dissenting opinion was filed by Justice Graves, in which he discussed at length the questions raised, and reached the conclusion that the judgment of the trial court should be reversed. The motion for rehearing was overruled in an opinion by Chief Justice Pleasants.
The issue as to whether plaintiffs in error were entitled to have the case submitted to the jury is elaborately discussed both in the majority and dissenting opinion. The authorities relied upon to sustain the views expressed in these opinions are fully reviewed.
Because of the importance of the case and the large amount involved, we have given a most careful study of this record in the light of the exhaustive opinions of the Court of Civil Appeals and the able briefs and arguments filed by all of the parties.
Our judgment is that the majority opinion properly disposed of this case. Inasmuch as we find ourselves in harmony with the views expressed in said opinion, no useful purpose could be served by a further discussion of the legal questions involved. Such a discussion would be but a reiteration of legal propositions already clearly enunciated in such opinion.
No sound reason exists why the commission should write an additional opinion when it is in thorough accord with the opinion rendered by the Court of Civil Appeals., Under such circumstances, we think it the proper practice merely to content ourselves with an expression of approval of such opinion. Texas & Pacific Ry. Co. v. Baldwin (Tex. Com. App.) 44 S.W.(2d) 909; Josie Sledge v. Panhandle & S. F. Ry. Co. (Tex. Com. App.) 45 S.W.(2d) 1112.
We recommend that the judgment of the Court of Civil Appeals be affirmed.
CURETON, C. J.
Judgment of the Court of Civil Appeals affirmed.